DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
	Claims 1-20 are pending in this action and have been examined on the merits.
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “604” has been used to designate both optical lens in paragraph [0094] and packaging base in paragraph [0095]. The packaging base is previously referenced by reference character “603” in paragraph [0094].  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description:
Reference character “132” refers to a light transmissive portion but is not shown in the drawings.
Reference character “136” refers to two long sides but is not shown in the drawings.
Reference character “137” refers to two short sides but is not shown in the drawings.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claims 4-7, 9, 12, 14, and 16-19 objected to because of the following informalities:  
Claim 4 recites the limitation “a distance” in line 2 of the claim and again recites the limitation “a distance” in line 3 of the claim. It is unclear whether applicant wishes to define these two limitations as the same or different distance or distances. For clarity, the limitations should be rewritten to specify whether the limitations are the same or different. For example, “a first distance” and “a second distance”. For examination purposes, the different recitations of “a distance” have been interpreted as referring to different distances.
Claim 5 recites the limitation “a position” in line 4 of the claim and again recites the limitation “a position” in line 7 of the claim. It is unclear whether applicant wishes to define these two limitations as the same or different position or positions. For clarity, the limitations should be rewritten to specify whether the limitations are the same or different. For example, “a first position” and “a second position”. For examination purposes, the different recitations of “a position” have been interpreted as referring to different positions.
Claim 6 recites the limitation “a distance” in line 2 of the claim and again recites the limitation “a distance” in line 3 of the claim. It is unclear whether applicant wishes to define these two limitations as the same or different distance or distances. For clarity, the limitations should be rewritten to specify whether the limitations are the same or different. For example, “a first distance” and “a second distance”. Examiner notes if the distances recited in claim 6 are the same as the distances recited in claim 4, Applicant should use the same terminology to refer to said distances. For examination purposes, the different recitations of “a distance” have been interpreted as referring to different distances.
Claim 7 recites the limitation “a distance” in line 2 of the claim and again recites the limitation “a distance” in line 3 of the claim. It is unclear whether applicant wishes to define these two limitations as the same or different distance or distances. For clarity, the limitations should be rewritten to specify whether the limitations are the same or different. For example, “a first distance” and “a second distance”. Examiner notes if the distances recited in claim 6 are the same as the distances recited in claim 4 or claim 6, Applicant should use the same terminology to refer to said distances. For examination purposes, the different recitations of “a distance” have been interpreted as referring to different distances.
Claim 9: “mounted on middle position” should read “mounted on a middle position”.
Claim 12: the laser radar is provided with limitations in the independent claim, therefore, in dependent claim 12, “wherein the laser radar comprises” should read “wherein the laser radar further comprises”.
Claim 14: “wherein the robot body comprise” should read “wherein the robot body comprises”.
Claim 16: the element “laser signals” is introduced in the independent claim, therefore, in dependent claim 16, “laser signals” should read “the laser signals” for proper antecedent basis.
Claim 17: “at least one obstacle avoidance sensor include” should read “at least one obstacle avoidance sensor includes”.
Claim 18: “wherein the robot body comprise” should read “wherein the robot body comprises”.
Claim 19: “wherein the robot body comprise” should read “wherein the robot body comprises”.
Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
Claim 1: “travelling mechanism … to drive the robot body to move” – the travelling mechanism 20 comprises two driving wheels 21, at least one universal wheel 22, and a motor for driving the wheels to rotate (paragraph [0065] and Figs. 1, 3, 6, 7, 8, 10, 11 of the instant application).
Claim 1: “cleaning component … configured to clean a surface” - the cleaning component 80 includes one or both of a middle sweeping component and a mopping and wiping component (paragraph [0066] and Fig. 3 of the instant application).
Claim 1: “ranging component emits and receives laser signals” and “ranging component emits a detection signal” may be read as “component for ranging” where “component” is a nonce term and “ranging” is functional language – the ranging component 31 comprises a laser emitter 34 and a single photon detection chip 35 (paragraph [0068] and Figs. 1, 4-8, 10, 12-14, 18-19 of the instant application).
Claim 3: “sensing component” may be read as “component for sensing” where “component” is a nonce term and “sensing” is functional language – the sensing component 60 may include any one or more of an obstacle avoidance sensor(s) 61, a collision detection sensor(s) 62, a cliff detection sensor(s) 63, and the like (paragraph [0082] and Figs. 10, 11 of the instant application).
Claim 12: “driving component … capable of driving the ranging component to rotate” - the driving component 33 comprises a motor stator and a motor rotor (paragraph [0071] and Fig. 4 of the instant application).
Claim 16: “a light transmissive member” may be read as “a member for transmitting light” where “member” is a nonce term and “transmitting light” is functional language – The light transmissive member 134 may be a plastic part. … A dark-colored filter layer is attached to the light transmissive member 134 to shield the devices located on an inner side of the collision side plate 13 (paragraph [0080] and Fig. 9 of the instant application).
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 17 - 20 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 17 recites the limitation “the first obstacle avoidance sensor and the second obstacle avoidance sensor are located on the left and right sides of the laser radar, respectively” in lines 3 and 4 of the claim, which, for examination purposes has been interpreted to mean the first obstacle avoidance sensor is located on the left side of the laser radar and the second obstacle avoidance sensor is located on the right side of the laser radar. However, the claim then recites the limitation “the first obstacle avoidance sensor and the second obstacle avoidance sensor are configured to detect obstacles on the two sides in front of the cleaning robot” in the last three lines of the claim. As written, the limitations refer to the different sides of the laser radar and the different sides of the cleaning robot, respectively, and it is unclear if Applicant wishes to define the recited sides of the laser radar to be the same as or different from the recited sides of the cleaning robot. Furthermore, the limitations do not make clear which obstacle avoidance sensor detects obstacles on the left side and on the right side of the cleaning robot, respectively. For clarity, the limitations should be rewritten to specify whether the limitations are the same or different with respect to the laser radar and the cleaning robot.
Claim 17 recites the limitation “the two sides in front of the cleaning robot” in the last two lines of the claim. There is insufficient antecedent basis for this limitation in the claim. In order to overcome this rejection, Applicant should amend the claim to recite “the left and right sides in front of the cleaning robot” or similar, with respect to the above rejection of claim 17.
Claim 18 recites the limitation "the above space" in line 3 of the claim.  There is insufficient antecedent basis for this limitation in the claim. In order to overcome this rejection, Applicant should amend the claim to recite “the space” for proper antecedent basis. However, claim 18 also recites the limitation “a space” in line 4 of the claim, which, for examination purposes has been interpreted to refer to a different space than “a space” introduced in line 2 of the claim. As written, this limitation is indefinite as to what constitutes the space being referred to. In addition, claim 18 recites the limitation “the above space” in the last two lines of the claim, which, for examination purposes has been interpreted to refer to the second recitation of “a space”, which is located in line 4 of the claim. There is insufficient antecedent basis for these limitations in the claim. In order to overcome the entire rejection, Applicant should amend the claim to recite “a first space” in line 2 of the claim, “the first space” in line 3 of the claim, “a second space” in line 4 of the claim, and “the second space” in the last two lines of the claim.
Claim 19 recites the limitation "the above space" in line 3 of the claim.  There is insufficient antecedent basis for this limitation in the claim. In order to overcome this rejection, Applicant should amend the claim to recite “the space” for proper antecedent basis. However, claim 19 also recites the limitation “a space” in line 4 of the claim, which, for examination purposes has been interpreted to refer to a different space than “a space” introduced in line 2 of the claim. As written, this limitation is indefinite as to what constitutes the space being referred to. In addition, claim 19 recites the limitation “the above space” in the last two lines of the claim, which, for examination purposes has been interpreted to refer to the second recitation of “a space”, which is located in line 4 of the claim. There is insufficient antecedent basis for these limitations in the claim. In order to overcome the entire rejection, Applicant should the claim to recite “a first space” in line 2 of the claim, “the first space” in line 3 of the claim, “a second space” in line 4 of the claim, and “the second space” in the last two lines of the claim.
Claim 20 recites the element “the orthographic projection” in line 2 of the claim. There is insufficient antecedent basis for this limitation in the claim. To overcome the rejection, Applicant should amend the claim to recite “an orthographic projection” for proper antecedent basis.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6, 9, 10, 13-15, 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US 2018/0184872 A1) in view of Williams et al. (US 2014/0182627 A1).
Regarding claim 1, Kim discloses:
	A cleaning robot (Abstract), comprising: 
a robot body (20, main body) with an inner cavity (Figs. 2, 4, para [0078] “The main fixed body 21a may have a plurality of frames fastened to each other to form a three-dimensional structure having a predetermined volume and may form a basic frame of the main body 20”); 
a light transmissive window (13, first recessed part) formed in a side wall of the inner cavity of the robot body (Fig. 1, para [0053] “cover 10 may include a first recessed part 13 … The first recessed part 13 … may be recessed from the outside of the cover 10 to the inside of the robot”);
a travelling mechanism mounted at a bottom of the robot body (Figs. 2, 7, para [0070] “The traveling parts 26 may be provided below the fixed body 21”) to drive the robot body to move (para [0071] “The wheels 26 rotate based on rotation force applied by a driving unit (not shown), such that the cleaning robot 1 travels”);
a cleaning component (15, 27, 28, 29, Fig. 2, para [0072] “the cleaning robot 1 may further include a side brush 15 protruding to the front lower end of the cleaning robot, a suction module 27 for sucking in foreign materials on the ground, a cleaning module 29 for collecting the sucked foreign materials and a suction pipe 28 provided between the suction module 27 and the cleaning module 29”) connected to the robot body (Fig. 2, para [0081] “the suction module 27 may be fastened to the lower fixed body 21e”) and configured to clean a surface through which the robot body passes (Fig. 2, para [0028] “a suction part provided at the fixed body to suck foreign materials from the floor surface”);
a laser radar (25, Figs. 2, 7-8, para [0069] “The lidar sensor 25 is a laser radar”) mounted in the inner cavity (Figs. 2, 7-8, para [0011] “a cleaning robot may include a fixed body provided in a bottom cover and a lidar sensor connected to the fixed body”),
the laser radar comprising a ranging component (251_1, Fig. 8, para [0104] “the first lidar sensor 25_1 may include a reflector module 251_1 including a reflector”) rotatable relative to the robot body (Fig. 8, para [0106] “The reflector included in the reflector module 251_1 may horizontally rotate or oscillate around a vertical axis”) wherein the ranging component emits and receives laser signals (Fig. 8, para [0103] “Referring to FIG. 8, the first lidar sensor 25_1 may emit laser light LL1 and receive reflected laser light LL1′ reflecting from an object OBJ”) via the light transmissive window (Fig. 8, para [0107] “the first lidar sensor 25_1 may be horizontally exposed by the first recessed part 13”) within a preset scanning angle (Fig. 8, para [0106] “Laser light LL1 may be emitted at various angles according to the rotation or oscillation angle of the reflector”), wherein the ranging component emits a detection signal through the light transmissive window, the detection signal is reflected upon encountering an obstacle to form a reflected signal, and the reflected signal is returned to the ranging component through the light transmissive window (Fig. 8, para [0105] “Laser light LL1 vertically emitted from the laser emitting unit to the reflector module 251_1 may be refracted through the reflector included in the reflector module 251_1 to be horizontally emitted. The reflected laser light LL1′ reflecting from the object OBJ may be refracted through the reflector to be received by the laser receiving unit of the sensing module 252_1. The first lidar sensor 25_1 may sense a distance from the object OBJ based on the emission time of the laser light LL1 and the reception time of the reflected laser light LL1′”).
Kim fails to disclose that the cleaning component is detachably connected to the robot body.
However, Williams, directed to a cleaning robot, discloses analogous structure including:
a cleaning component (Williams, 180, Fig. 3, “cleaning cartridge”) detachably connected to the robot body (Williams, Fig. 3, para [0092] “As the cleaning cartridge 180 suctions wet and dry debris from the floor surface 10, wetness may allow dirt and debris to adhere to walls of the cleaning cartridge 180. The cleaning cartridge 180 may releasable connect to the robot body 110 and/or the cleaning system 160 to allow removal by the user to clean any accumulated dirt or debris from within the cleaning cartridge 180. Rather than requiring significant disassembly of the robot 100 for cleaning, a user can remove the cleaning cartridge 180 (e.g., by releasing tool-less connectors or fasteners) for rinsing in a sink”) and configured to clean a surface through which the robot body passes (Williams, Fig. 3, para [0086] “the cleaning cartridge 180 carried by the robot 100 lifts waste from the floor surface 10 and into the collection volume 202b of the robot 100”).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the cleaning component of Kim providing a cleaning component detachably connected to the robot body, motivated by the benefit of being able to more easily remove said cleaning component for maintenance and care without requiring significant disassembly of the robot, as taught by Williams. Use of known technique to improve similar devices (methods, or products) in the same way is rationale (C) of the rationales supporting a conclusion of obviousness issued by the Supreme Court in KSR v. Teleflex. See MPEP 2141(III).
	Regarding claim 2, Kim in view of Williams discloses the cleaning robot of claim 1, and further discloses:
	wherein the preset scanning angle is greater than or equal to 180° (Kim, para [0100] “The first lidar sensor 25_1 may sense an obstacle or an object located in an angle range (e.g., 270°) exceeding 180° with respect to the front side of the cleaning robot 1. To this end, the first recessed part 13 may be formed such that the first lidar sensor 25_1 emits laser light in an angle range exceeding 180°”).
	Regarding claim 3, Kim in view of Williams discloses the cleaning robot of claim 1, and further discloses:
	wherein a plane at the bottom of the robot body is defined as a reference plane, and a scanning optical path region is formed by a region through which the laser signals emitted and received by the ranging component pass within the preset scanning angle (See annotated Fig. 7 of Kim); further comprising a sensing component (Kim, 11, 111_1, 111_2, Fig. 1, para [0052] “The cover 10 may include a plurality of sensors 111_1 to 115_2 (collectively referred to as a sensor unit 11”) fixedly connected to the robot body adjacent to the laser radar (Kim, Fig. 1, para [0052] “The sensor unit 11 may be provided at various positions of the top cover 10a, the middle cover 10b and the bottom cover 10c”) and disposed staggered from the scanning optical path region of the ranging component in a direction perpendicular to the reference plane (See annotated Fig. 7 of Kim, below).
	
    PNG
    media_image1.png
    885
    1228
    media_image1.png
    Greyscale

Kim, annotated Fig. 7
	Regarding claim 4, Kim in view of Williams discloses the cleaning robot of claim 3, and further discloses:
	wherein the sensing component (Kim, 11) comprises at least one obstacle avoidance sensor (Kim, 111_1, 111_2, para [0052] “a plurality of sensors 111_1 to 115_2 (collectively referred to as a sensor unit 11) for sensing whether an object is present within a predetermined distance from the cleaning robot 1), wherein a distance between the at least one obstacle avoidance sensor and the reference plane is greater than or less than a distance between the scanning optical path region and the reference plane (See annotated Fig. 7 of Kim, above).
	Regarding claim 6, Kim in view of Williams discloses the cleaning robot of claim 3, and further discloses:
	wherein the sensing component comprises at least one collision detection sensor (Kim, 234, Figs. 2, 5-6, 9-12, 14-15, para [0130] “the elasticity setting part 23a may further include a sensor module 234 for sensing movement of the bottom cover 10c”), wherein a distance between the at least one collision detection sensor and the reference plane is greater than or less than a distance between the scanning optical path region and the reference plane (See Kim, Figs. 2, 5-6, 9 where Fig. 9 is a horizontal cross-sectional view of the cleaning robot 1 at the height H1 of the first lidar sensor 25_1. Examiner notes that the elasticity setting part 23, of which sensor module 234 is a component of (See Kim, Figs. 11-12), is visible in these figures and shows that a distance between the sensor module 234 of the elasticity setting part 23 and the reference plane (See annotated Fig. 7 of Kim above) is greater than or less than a distance between the scanning optical path region (i.e. about the height of the lidar sensor 25_1) and the reference plane (again, see annotated Fig. 7 of Kim, above)).
	Regarding claim 9, Kim in view of Williams discloses the cleaning robot of claim 1, and further discloses:
	wherein the robot body comprises a chassis (Kim, 21, Figs. 2, 4 “fixed body 21”), the travelling mechanism comprises a pair of driving wheels (Kim, 26, Figs. 2, 7-9, para [0016] “the traveling part may include a plurality of wheels”) disposed on the chassis, wherein the pair of driving wheels is mounted on middle position of the chassis (Kim, Figs. 2, 4, 7, para [0070] “The traveling parts 26 may be provided below the fixed body 21. For example, the traveling parts 26 may be connected to a lower fixed body 21e” Examiner notes that Kim, Fig. 7 shows the traveling parts 26 positioned substantially at the longitudinal center of the robot body), the laser radar is located at a front end of the chassis (Kim, Fig. 7, para [0097] “the cleaning robot 1 may include a first lidar sensor 25_1 provided at a front side of the cleaning robot 1”), and the laser radar and the pair of driving wheels are distributed in a triangle shape (Kim, Figs. 2, 7, 9, Examiner notes that the first lidar sensor 25_1 is positioned in front of the center of the robot chassis and the traveling wheels are positioned at the center of the robot chassis, forming a triangular configuration).
	Regarding claim 10, Kim in view of Williams discloses the cleaning robot of claim 9, and further discloses:
	wherein the travelling mechanism comprises at least one universal wheel (caster, see citation below) disposed on the chassis, wherein the at least one universal wheel is mounted at a rear end of the chassis opposite to the front end (Kim, Figs. 2, 7, para [0071] “In some embodiments, a caster for aiding traveling of the cleaning robot 1 may be provided at the front or rear side of the cleaning robot 1”). 
	Regarding claim 13, Kim in view of Williams discloses the cleaning robot of claim 1, and further discloses:
	wherein the laser radar is mounted upright (See Kim, Fig. 8. For examination purposes, Examiner has interpreted the laser radar of Kim to be mounted “upright”, where the sensing module 252_1 is connected to a top portion of the fixed body 21 and the reflector module 251_1 is located above the sensing module 252_1, as shown in Fig. 8 of Kim), so that the scanning optical path region of the ranging component is distanced from the reference plane by a first height (H1, See annotated Fig. 7 of Kim, above). 
In regard to the rest of claim 13, Examiner notes that a claim directed to one limitation “or” another limitation only requires one of the limitations to be found in the prior art in order to be rejected. Consequently, the following portion of the claim has not been considered: 
or alternatively, the laser radar is mounted upside down, so that the scanning optical path region of the ranging component is distanced from the reference plane by a second height, wherein the second height is less than the first height.
	Regarding claim 14, Kim in view of Williams discloses the cleaning robot of claim 1, and further discloses:
	wherein the robot body comprise a chassis (Kim, fixed body 21, Fig. 4) and an upper cover component (Kim, 10, Fig. 1, para [0046] – [0047] “the cleaning robot 1 includes covers 10a, 10b, 10c, 10d and 10e (collectively, 10) covering various components provided in a main body 20 (see FIG. 2)”), the upper cover component detachably mounted on the chassis (Figs. 3, 6, para [0063] “The movement frame 22 is provided between the cover 10 and the fixed body 21 to support the cover 10 movably relative to the fixed body 21. The movement frame 22 may be fastened to at least one point P of the cover 10 to support the cover 10 relative to the fixed body 21 while moving according to movement of the cover 10”), wherein the inner cavity is formed between the chassis and the upper cover component (Kim, Fig. 2); wherein the upper cover component comprises a main housing (Kim, 10a, 10b, Fig. 1) and a collision side plate (Kim, 10c, Fig. 1) movably connected to the main housing, the main housing covering the chassis together with the collision side plate (Kim, para [0046] “The cover 10 surrounds the outside of the main body 20”), (Kim, para [0059] “the main body 20 of the cleaning robot 1 may include a fixed body 21”), wherein in a position of the collision side plate is expanded relative to the main housing, a space greater than or equal to a stroke of movement of the collision side plate is provided between the collision side plate and the laser radar (Kim, Figs. 9-10, para [0113] “The first lidar sensor 25_1 may be located in the opening 101. At this time, a distance between the circumference of the opening 101 and the first lidar sensor 25_1 may be equal to or greater than a maximum movement distance of the bottom cover 10c. Accordingly, even when the bottom cover 10c moves by the maximum distance due to external force, the circumference of the opening 101 and the first lidar sensor 25_1 do not collide with each other”).
	Regarding claim 15, Kim in view of Williams discloses the cleaning robot of claim 14, and further discloses:
	wherein the cleaning robot further comprises an elastic member (Kim, 23, Figs. 5-6, “elasticity setting parts”) that elastically connects the chassis and the collision side plate (Kim, para [0065] “the movement frame 22 may be connected to the fixed body 21 through the one or more elasticity setting parts 23 and, at the same time, may be supported relative to the fixed body 21. That is, since the movement frame 22 and the cover 10 are connected to the fixed body 21 through the elasticity setting parts 23, the elasticity setting parts 23 may be provided as fasteners between the cover 10 and the fixed body 21”), (Kim, para [0092] “The movement frame 22 may be connected to the bottom cover 10c as the plurality of fastening frames 223a to 223c, 224a to 224c and 227a to 227b is fastened to the bottom cover 10c”), the elastic member providing an elastic supporting force to the collision side plate (Kim, para [0066] “The one or more elasticity setting parts 23 may minimize delivery of external force to the fixed body 21 using an elastic member (e.g., a spring, etc.) having elastic force, even when the cover 10 and the movement frame 22 are moved by external force. That is, the elastic member may absorb external force applied to the cover 10 as elastic deformation”), (Kim, para [0129] “That is, the maximum movement distance of the bottom cover 10c may be restricted by the elasticity setting parts 23”).
	Regarding claim 18, Kim in view of Williams discloses the cleaning robot of claim 4, and further discloses:
	wherein the robot body comprise a chassis (Kim, 21, Figs. 2, 4, “fixed body”), and a space is provided between the at least one obstacle avoidance sensor and the chassis (Kim, Figs. 1-2), and the scanning optical path region of the ranging component is located within the above space (See annotated Fig. 2 of Kim, below. Examiner notes the chassis of Kim extends from below the laser radar and thus the scanning optical path region to above the scanning optical path region. Examiner also notes the obstacle avoidance sensor is positioned near the top of the chassis above the scanning optical path region. Because the chassis extends both above and below the scanning optical path region and the chassis extends below the obstacle avoidance sensor, the scanning optical path region indeed falls in a space between the obstacle avoidance sensor above and the portion of the chassis that is below the scanning optical path region), 
	In regard to the rest of claim 18, Examiner notes that a claim directed to one limitation “or” another limitation only requires one of the limitations to be found in the prior art in order to be rejected. Consequently, the following portion of the claim has not been considered: 
or alternatively, a space is provided between the scanning optical path region of the ranging component and the chassis, and the at least one obstacle avoidance sensor is located within the above space.

    PNG
    media_image2.png
    895
    906
    media_image2.png
    Greyscale

Kim, annotated Fig. 2
	Regarding claim 19, Kim in view of Williams discloses the cleaning robot of claim 6, and further discloses:
	wherein the robot body comprise a chassis, and a space is provided between the at least one collision detection sensor and the chassis, and the scanning optical path region of the ranging component is located within the above space (See annotated Fig. 2 of Kim, above. Examiner notes the chassis of Kim extends from below the laser radar and thus the scanning optical path region to above the scanning optical path region. Examiner also notes the collision detection sensor is positioned on the chassis below the scanning optical path region. Because the chassis extends both above and below both the scanning optical path region and the collision detection sensor, the scanning optical path region indeed falls in a space between the collision detection sensor below and the portion of the chassis that is above the scanning optical path region), or alternatively, a space is provided between the scanning optical path region of the ranging component and the chassis, and the at least one collision detection sensor is located within the above space (Examiner notes that a claim directed to one limitation “or” another limitation only requires one of the limitations to be found in the prior art in order to be rejected. However, the claimed limitations were found in the prior art and have been included for completeness of examination. Again, see annotated Fig. 2 of Kim, above. Examiner also notes that, due to the explanation in the above citation, the collision detection sensor falls in another space between the scanning optical path region that is above the collision detection sensor and the portion of the chassis that is below the collision detection sensor). 
	Regarding claim 20, Kim in view of Williams discloses the cleaning robot of claim 3, and further discloses:
	wherein the robot body has an arrangement region overlapping with the scanning optical path region, and the orthographic projection of the sensing component on the chassis is at least partially located within the arrangement region (See annotated Fig. 7 of Kim, above. Examiner notes the arrangement region of Kim falls at least from the lateral position of the laser radar, as referenced from the side view in annotated Fig. 7, and extends to the forward, sideways, and vertical directions of the robot body. The arrangement region may additionally extend to the rear of the robot body as necessitated by the range of the scanning optical path region. The sensing component on the chassis is at least partially located within said arrangement region as the laser radar is mounted closer to the center of the robot body in the forward direction as compared to the sensing component). 

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Kim and Williams as applied to claim 4 above, and further in view of Takayuki et al. (WO 2019073590 A1).
Regarding claim 5, Kim in view of Williams discloses the cleaning robot of claim 4, and further discloses:
	wherein the robot body comprises a movable collision side plate (Kim, 10c, Figs. 1, 7, 9-10, para [0074] “The cover 10 (more particularly, the bottom cover 10c) forming the appearance of the cleaning robot 1 may serve as a bumper for protecting the various components included in the main body 20 from external impact (e.g., collision with an obstacle, external force, etc.)”), the collision side plate provided with the light transmissive window (Kim, Fig. 1, para [0053] “the first recessed part 13 may be recessed inward from the front side of the cleaning robot 1 between the top cover 10a (or the middle cover 10b) and the bottom cover 10c”).
	Kim in view of Williams does not disclose:
	wherein the at least one obstacle avoidance sensor is disposed spaced apart from the collision side plate, and the collision side plate is provided with a light transmissive hole at a position corresponding to each of the at least one obstacle avoidance sensor, or alternatively, the at least one obstacle avoidance sensor is hermetically connected to the collision side plate, and the collision side plate is provided with a light transmissive portion at a position corresponding to the at least one obstacle avoidance sensor.
	However, Takayuki, directed to a cleaning robot, discloses analogous structure including:
	wherein the at least one obstacle avoidance sensor (Takayuki, 31, Figs. 12-13, “front sensor”) is hermetically connected to the collision side plate (Takayuki, 50, 51, Figs. 12-13, “front plate portion 51 of bumper 50”), (Takayuki, Figs. 12-13, para [0049] “Since the light emitting unit 61 and the light receiving unit 62 of the front sensor 31 are provided along the inside of the acrylic plate 54, the light emitting unit 61 and the light receiving unit 62 are protected by the acrylic plate 54 without being exposed to the outside”), and the collision side plate is provided with a light transmissive portion (Takayuki, 54, Figs. 1, 12-13, para [0028] “A rectangular opening 51A is formed in the front plate portion 51, and an acrylic plate 54 as a light-transmitting member is attached to cover the opening 51A”) at a position corresponding to the at least one obstacle avoidance sensor (Takayuki, para [0048] “the light emitting portion 61 and the light receiving portion 62 of the front sensor 31 are provided along the inside of the acrylic plate 54”).
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the collision side plate of Kim in view of Williams with the hermetically connected obstacle avoidance sensor or sensors of Takayuki, motivated by the benefit of preventing the sensor from being exposed to the outside environment. Use of known technique to improve similar devices (methods, or products) in the same way is rationale (C) of the rationales supporting a conclusion of obviousness issued by the Supreme Court in KSR v. Teleflex. See MPEP 2141(III).

Claims 7 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of Williams as applied to claims 3 and 4 above, and further in view of Song et al. (US 2018/0177361 A1).
	Regarding claim 7, Kim in view of Williams discloses the cleaning robot of claim 3.
	Kim in view of Williams does not disclose:
	wherein the sensing component comprises at least one cliff detection sensor, wherein a distance between the at least one cliff detection sensor and the reference plane is less than a distance between the scanning optical path region and the reference plane.
	However, Song, directed to a cleaning robot, discloses analogous structure including:
	wherein the sensing component comprises at least one cliff detection sensor (Song, 119, Fig. 9, para [0102] “a plurality of cliff sensors 119_1 to 119_8 may be provided at the bottom of the cleaning robot 1”), wherein a distance between the at least one cliff detection sensor and the reference plane is less than a distance between the scanning optical path region and the reference plane (See annotated Fig. 5 of Song, below).

    PNG
    media_image3.png
    648
    811
    media_image3.png
    Greyscale

Song, annotated Fig. 5
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the cleaning robot of Kim in view of Williams with the at least one cliff detection sensor of Song, motivated by the benefit of detecting a stair or step in the path of the cleaning robot that may cause the robot to fall or tip over and sustain damage, as taught by Song (para [0105]). Combining prior art elements according to known methods to yield predictable results is rationale (A) of the rationales supporting a conclusion of obviousness issued by the Supreme Court in KSR v. Teleflex. See MPEP 2141(III).
	Regarding claim 17, Kim in view of Williams discloses the cleaning robot of claim 4.
	Kim in view of Williams does not directly disclose:
	wherein the at least one obstacle avoidance sensor include a first obstacle avoidance sensor and a second obstacle avoidance sensor, and the first obstacle avoidance sensor and the second obstacle avoidance sensor are located on the left and right sides of the laser radar, respectively, and the first obstacle avoidance sensor and the second obstacle avoidance sensor are configured to detect obstacles on the two sides in front of the cleaning robot.
	However, Song, directed to a cleaning robot, discloses analogous structure including:
	wherein the at least one obstacle avoidance sensor include a first obstacle avoidance sensor (Song, 112_1, 112_2, see citation below) and a second obstacle avoidance sensor (Song, 112_4, 112_5, see citation below) and the first obstacle avoidance sensor and the second obstacle avoidance sensor are located on the left and right sides of the laser radar (Song, 25_1, Fig. 5), respectively (Song, Figs. 1, 5) and the first obstacle avoidance sensor and the second obstacle avoidance sensor are configured to detect obstacles on the two sides in front of the cleaning robot (Song, Figs. 1, 5, para [0081] “the one or more sensors 111_1, 111_2 and 112_1 to 112_5 may be spaced apart from each other at the front side of the top cover 10a and the front side of the bottom cover 10c. For example, the one or more sensors 112_1 to 112_5 may be spaced apart from each other along the front lower circumference of the bottom cover 10c. Accordingly, the second sensors 112_1 to 112_5 may sense objects located at the front side of the cleaning robot 1 in various directions”).
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the cleaning robot of Kim in view of Williams to include the first and second obstacle avoidance sensors on the left and right sides of the laser radar of Song, motivated by the benefit of providing additional methods of detecting obstacles in front and to the sides of the cleaning robot. Combining prior art elements according to known methods to yield predictable results is rationale (A) of the rationales supporting a conclusion of obviousness issued by the Supreme Court in KSR v. Teleflex. See MPEP 2141(III).

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of Williams and Song as applied to claim 7 above, and further in view of Yim et al. (US 10,568,480 B2).
	Regarding claim 8, Kim in view of Williams and Song discloses the cleaning robot of claim 7.
	Kim in view of Williams and Song does not disclose:
	wherein at least one through hole is provided at a position, corresponding to the laser radar, at the bottom of the robot body, and the at least one cliff detection sensor is mounted in the at least one through hole, respectively.
	However, directed to a similar invention, namely a cleaning robot, Yim discloses analogous structure including:
	wherein at least one through hole (Yim, 112d, Figs. 5-8, “opening (or recess) 112d”) is provided at a position at the bottom of the robot body (Yim, Figs. 5-8, Col. 6, lines 14-18 “Referring to FIGS. 7 and 8, an opening (or recess) 112d which is downward open is provided at a bottom part of the second housing 112. The opening 112d may be formed to be gradually widened in a downward direction”), and the at least one cliff detection sensor is mounted in the at least one through hole, respectively (Yim, Figs. 7-8, Col. 6 lines 24-27 “The cliff sensor 180 for sensing a lower side terrain is provided in the opening 112d. As shown in FIG. 8, the cliff sensor 180 is exposed to a lower side of the second housing 112 through the opening 112d”).
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the cleaning robot of Kim in view of Williams and Song with the at least one cliff detection sensor mounted in the at least one through hole of Yim, motivated by the benefit of providing the at least one cliff detection sensor inside a housing and exposed to the outside while being positioned above and away from the surface to be cleaned and any obstacles or contaminants thereon. Combining prior art elements according to known methods to yield predictable results is rationale (A) of the rationales supporting a conclusion of obviousness issued by the Supreme Court in KSR v. Teleflex. See MPEP 2141(III).

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of Williams as applied to claim 9 above, and further in view of Aoki et al. (US 2001/0015379 A1).
Regarding claim 11, Kim in view of Williams discloses the cleaning robot of claim 9, and further discloses:
	further comprising a main circuit board disposed on the chassis (Kim, para [0061] “The fixed body 21 may include various boards for controlling overall operation of the cleaning robot 1”).
	Kim in view of Williams does not disclose:
	wherein the main circuit board has a front edge adjacent to the laser radar, and the front edge is partially recessed to form a notch, in which the laser radar is at least partially accommodated.
	However, Aoki, directed to a laser scanning device, discloses:
	 wherein the main circuit board has a front edge adjacent to the laser radar, and the front edge is partially recessed to form a notch, in which the laser radar is at least partially accommodated (Aoki, para [0049] “since the laser beam scanning section is arranged in the notch portion of the circuit board, an increase in the thickness of the housing can be prevented”).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the circuit board of Kim in view of Williams to be positioned adjacent to the lidar sensor and have a notch to at least partially accommodate the lidar sensor, motivated by the benefit of compactly packaging the circuit board in relation to the lidar sensor and reducing the necessary size of the robot body for housing the circuit board and lidar sensor components. Use of known technique to improve similar devices (methods, or products) in the same way is rationale (C) of the rationales supporting a conclusion of obviousness issued by the Supreme Court in KSR v. Teleflex. See MPEP 2141(III).

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of Williams as applied to claim 1 above, and further in view of Droz et al. (US 2019/0052844 A1).
Regarding claim 12, Kim in view of Williams discloses the cleaning robot of claim 1, and further discloses:
	wherein the laser radar (Kim, 25) comprises a housing component (Kim, 252_1, sensing module) fixedly connected to the robot body (Kim, Fig. 8).
	Kim in view of Williams does not disclose:
	a driving component fixedly connected to the housing component, wherein the driving component is capable of driving the ranging component to rotate, the ranging component comprises a laser emitter and a single photon detection chip, wherein a light emitting path of the laser emitter and a light receiving path of the single photon detection chip are located on a plane perpendicular to a direction of an axis of rotation of the ranging component, and the light emitting path of the laser emitter is parallel to the light receiving path of the single photon detection chip.
	However, directed to a lidar sensor, Droz discloses:
	wherein the laser radar comprises a housing component (Droz, 314, stationary platform) and a driving component (Droz, 112, actuator) fixedly connected to the housing component, wherein the driving component is capable of driving the ranging component (Droz, 310, rotating platform) to rotate (Droz, Fig. 3B, para [0149] “For example, controller 104 may operate actuator 112 to rotate rotating platform 110 about an axis… As another example, housing 318 of device 300 shown in FIG. 3B mounts LIDAR transmitter 320, LIDAR receiver 322, and image sensor 326 in a particular relative arrangement relative to one another. Thus, as shown in FIG. 3A, rotating platform 310 may rotate housing 318 such that transmitter 320, receiver 322, and image sensor 326 remain in the particular relative arrangement in response to the rotation.”), the ranging component comprises a laser emitter (Droz, 320, transmitter) and a single photon detection chip (Droz, 322, receiver), wherein a light emitting path of the laser emitter and a light receiving path of the single photon detection chip are located on a plane perpendicular to a direction of an axis of rotation of the ranging component, and the light emitting path of the laser emitter is parallel to the light receiving path of the single photon detection chip (Droz, Figs. 3A, 3B).
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the lidar sensor of Kim in view of Williams to have the driving component fixedly connected to the housing component, wherein the driving component is capable of driving the ranging component to rotate, the ranging component comprises a laser emitter and a single photon detection chip, wherein a light emitting path of the laser emitter and a light receiving path of the single photon detection chip are located on a plane perpendicular to a direction of an axis of rotation of the ranging component, and the light emitting path of the laser emitter is parallel to the light receiving path of the single photon detection chip, as taught by Droz, motivated by the benefit of emitting and receiving laser signals over a rotating detection path plane. The outcome of such a modification, being that the rotating detection path plane would be parallel to the surface on which the robot travels while the lidar sensor and the robot are in the upright position, and thus the lidar sensor would be able to detect obstacles protruding from the surface along which the robot travels, would be obvious. Combining prior art elements according to known methods to yield predictable results is rationale (A) of the rationales supporting a conclusion of obviousness issued by the Supreme Court in KSR v. Teleflex. See MPEP 2141(III).

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of Williams as applied to claim 14 above, and further in view of Smith et al. (WO 2005/008284 A1) and Makoto et al. (JP 2001176815 A).
	Regarding claim 16, Kim in view of Williams discloses the cleaning robot of claim 14, and further discloses:
	wherein the collision side plate is provided with a strip-shaped long hole (Kim, 13, Fig. 1, para [0054] “The first recessed part 13 may horizontally extend from the front side to both lateral sides of the cleaning robot 1”) to allow laser signals emitted and received by the laser radar (Kim, para [0103] “Referring to FIG. 8, the first lidar sensor 25_1 may emit laser light LL1 and receive reflected laser light LL1′ reflecting from an object OBJ”).
	Kim in view of Williams does not disclose:
a.	a light transmissive member covering the strip-shaped long hole,
b.	and at least one reinforcing rib disposed in the strip-shaped long hole.
In regards to limitation (a), Smith, directed to a system that uses lidar in adverse environmental conditions, discloses:
a light transmissive member covering the hole (Smith, p. 7 lines 6-8 “A transparent window may be provided within the platform through which the laser can be directed”).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the strip-shaped long hole of Kim in view of Williams with the light transmissive member covering the hole of Smith, motivated by the benefit of shielding the lidar sensor from flying debris, liquid contaminants, or adversely-placed obstacles. The outcome of such a modification, being that the lidar sensor would still be able to scan the surrounding area and detect obstacles while also being shielded from flying debris, liquid contaminants, and obstacles that might enter the recessed area that the lidar sensor is positioned in, would have been obvious. Combining prior art elements according to known methods to yield predictable results is rationale (A) of the rationales supporting a conclusion of obviousness issued by the Supreme Court in KSR v. Teleflex. See MPEP 2141(III).
In regards to limitation (b), Makoto, directed to an apparatus that focuses laser light through a light transmitting window, discloses:
and at least one reinforcing rib (Makoto, 30, rib member) disposed in the hole (Makoto, para [0013] “A window 23 for transmitting laser light”, para [0011] “the tilt and distortion of the window are minimized … and a reinforcing rib member is inserted so as not to affect the shift of the focus position”).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the strip-shaped long hole of Kim in view of Williams, covered by the light transmissive member of Smith, with the at least one reinforcing rib of Makoto, motivated by the benefit of strengthening and minimizing distortion of the light transmissive window through which laser signals are emitted and received by the lidar sensor of Kim. The outcome of such a modification, being that the lidar sensor would still be able to scan the surrounding area and detect obstacles while also strengthening and reinforcing the light transmissive cover that is protecting the lidar sensor, would have been obvious. Use of known technique to improve similar devices (methods, or products) in the same way is rationale (C) of the rationales supporting a conclusion of obviousness issued by the Supreme Court in KSR v. Teleflex. See MPEP 2141(III).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure:
Secker (US 2002/0080061 A1) discloses an active laser imaging system that utilizes a light transmissive cover to protect the laser system.
Johnson et al. (US 2014/0188325 A1) discloses a mobile cleaning robot that utilizes multiple obstacle avoidance and proximity sensors as well as a lidar sensor behind a bumper cover.
Heo Joo Pyo et al. (KR 101623871 B1) discloses a cleaning robot with a cliff detection sensor that is positioned in a through hole and exposed to the surface on which the robot travels through said through hole.
Song et al. (US 2018/0177372 A1, US 2018/0184874 A1) and Kim et al. (US 2018/0184864 A1, US 2018/0184873 A1) disclose the same base invention as primary reference Kim, and go into further detail regarding the elements thereof.
Jang et al. (US 11,478,120 B2) discloses a cleaning robot that utilizes cliff detection sensors as well as a lidar sensor for navigation and obstacle avoidance purposes.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ian James Geiger whose telephone number is (571)272-3799. The examiner can normally be reached Mon-Thu 7:30 - 5:00; Fri 8:00 - 4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason D Shanske can be reached on (571) 270-5985. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/I.J.G./Examiner, Art Unit 4188                                                                                                                                                                                                        

/JAMES N SMALLEY/Examiner, Art Unit 3733